PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D928,535 
Issued: August 24, 2021
Application No. 29/695,784
Filed: 21 Jun 2019
For: MATTRESS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.55(f), filed August 16, 2021, to accept a certified copy of a foreign application. The petition is being considered under the provisions of 37 CFR 1.55(g)(1).
The petition is DISMISSED.
37 CFR 1.55(g)(1) provides that:
The claim for priority and the certified copy of the foreign application specified in 35 U.S.C. 119(b) or PCT Rule 17 must, in any event, be filed within the pendency of the application, unless filed with a petition under paragraph (e) or (f) of this section, or with a petition accompanied by the fee set forth in § 1.17(g) which includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application in a design application. If the claim for priority or the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255  and § 1.323.
Accordingly, a grantable petition under 37 CFR 1.55(g)(1) must include:
(1)	A certified copy of the foreign application, unless previously filed,

(2)	A showing of good and sufficient cause for the delay in filing the certified copy of the foreign application in a design application, and

(3)	The petition fee set forth in 37 CFR 1.17(g).
With respect to item (2), the Office finds that the petition includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application in this 
With respect to item (3), petitioner submitted a petition fee pursuant to 37 CFR 1.17(f) of $420.00 and a processing fee of $140.00 pursuant to 37 CFR 1.17(i). A petition under 37 CFR 1.55(g) only requires the petition fee set forth in 37 CFR 1.17(g), or $220.00 for an undiscounted entity. Accordingly, $340.00 has been credited to Deposit Account No. 50-5205, as authorized on August 16, 2021.   
The petition lacks item (1).
The petition must be dismissed for failure to supply a certified copy of the foreign application. A copy of the certified copy is not acceptable. Petitioner is directed to the Manual of Patent Examining Procedure (MPEP) § 215 II, which states:
The certified copy which must be filed is a copy of the original foreign application with a certification by the patent office of the foreign country in which it was filed. Certified copies ordinarily consist of a copy of the specification and drawings of the applications as filed with a certificate of the foreign patent office giving certain information. Certified copies include those retrieved by the Office in accordance with a priority document exchange program. See MPEP § 215.01. A copy of the certified copy filed by applicant, including a copy filed via EFS Web, will not satisfy the requirement in 37 CFR 1.55(g)  for a certified copy. See MPEP § 502.02, subsection V. "Application" in this connection is not considered to include formal papers such as a petition. A copy of the foreign patent as issued does not comply since the application as filed is required; however, a copy of the printed specification and drawing of the foreign patent is sufficient if the certification indicates that it corresponds to the application as filed. (emphasis added)
A renewed petition must be submitted to receive reconsideration. The petition must be accompanied by a certified copy of the foreign application, as indicated above.
Petitioner is reminded that when certified copies are received after the payment of the issue fee and issuance of the patent; the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. § 255 and 37 CFR 1.323. See MPEP § 213.04.  Petitioner may consider filing a Certificate of Correction with the appropriate fee with any renewed petition in order to associate the patent with the priority claim.
Further correspondence with respect to this matter should be addressed as follows:
By mail:	Mail Stop Petition
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX:	(571) 273-8300


By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.
Any questions concerning this decision should be directed to the Katherine Zalasky McDonald at (571) 270-7064.

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions